Exhibit 10.307

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

NOTICE OF RESTRICTED STOCK AWARD

You have been granted restricted shares of Common Stock of The Charles Schwab
Corporation (“Schwab”) under the Charles Schwab Corporation 2004 Stock Incentive
Plan (the “Plan”) on the following terms:

 

Name of Recipient:

  

Total Number of Shares Granted:

  

Fair Market Value per Share:

  

Grant Date:

  

Vesting Schedule:

   So long as you remain in service in good standing and subject to the terms of
the Restricted Stock Agreement, the restricted shares subject to this award will
become vested on the following dates and in the following amounts:

 

Number of Shares On Vesting Date

Percentage of the Total


Number of Shares


Granted under this


Award That Will Vest

 

Vesting Date

25%   1st Anniversary of Grant Date 25%   2nd Anniversary of Grant Date 25%  
3rd Anniversary of Grant Date 25%   4th Anniversary of Grant Date



--------------------------------------------------------------------------------

You and Schwab agree that this award is granted under and governed by the terms
and conditions of the Plan and the Restricted Stock Agreement, both of which are
made a part of this notice. Please review the Restricted Stock Agreement and the
Plan carefully, as they explain the terms and conditions of this award. You
agree that Schwab may deliver electronically all documents relating to the Plan
or this award (including, without limitation, prospectuses required by the
Securities and Exchange Commission) and all other documents that Schwab is
required to deliver to its stockholders. By accepting this award, you agree to
all of the terms and conditions described above, in the Restricted Stock
Agreement and in the Plan, and you have no right whatsoever to change or
negotiate such terms and conditions.

THE CHARLES SCHWAB CORPORATION

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT

 

Payment for Shares    No payment is required for the shares that you are
receiving. Vesting    Subject to the provisions of this Agreement, this award
becomes vested as provided in the Notice of Restricted Stock Award, of which
this Restricted Stock Agreement is a part. Unvested shares will be considered
“Restricted Shares.” If your service terminates for any reason, then your shares
will be forfeited to the extent that they have not vested before the termination
date and do not vest as a result of the termination. This means that the
Restricted Shares will immediately revert to Schwab. You will receive no payment
for Restricted Shares that are forfeited. Schwab determines when your service
terminates for this purpose. For all purposes of this Agreement, “service” means
continuous employment as a common-law employee of Schwab or a parent corporation
or subsidiary of Schwab, and “subsidiary” means a subsidiary corporation as
defined in section 424(f) of the Internal Revenue Code of 1986, as amended (the
“Code”). Accelerated Vesting    This award will become fully vested if your
service terminates on account of your death or disability. This award also will
become fully vested if your service terminates on account of your retirement
provided that your retirement occurs at least two years after the Grant Date
indicated in the Notice of Restricted Stock Award. If, prior to the date your
service terminates, Schwab is subject to a

 

2



--------------------------------------------------------------------------------

   “change in control” (as defined in the Plan document), this award will become
fully vested as of the date that the change in control occurs. If you are
entitled to severance benefits under The Charles Schwab Severance Pay Plan (or
any successor plan), then all or a portion of your award may be eligible for
accelerated vesting under the terms of that plan. Definition of Disability   
For all purposes of this Agreement, “disability” means that you have a
disability such that you have been determined to be eligible for benefits under
Schwab’s long-term disability plan. Definition of Retirement   

If you are an employee of Schwab and its subsidiaries, “retirement” means
termination of service for any reason other than death at any time after you
attain age 55, but only if, at the time of your termination, you have been
credited with at least 10 years of service.

 

The phrase “years of service “ above has the same meaning given to it under the
SchwabPlan Retirement Savings and Investment Plan (or any successor plan).

Section 83(b) Election    You may make an election pursuant to Section 83(b) of
the Code within 30 days of the Grant Date to be taxed on the Restricted Shares
prior to vesting. Shares Restricted   

You may not sell, transfer, pledge or otherwise dispose of any Restricted Shares
without Schwab’s written consent until they are vested. Restricted Shares will
be issued in your name but held by the Schwab Corporate Secretary as escrow
agent. Schwab may instruct the transfer agent for its stock to place a legend on
the certificates representing the Restricted Shares or may note in its records
the applicable restrictions. The escrow agent will deliver Restricted Shares to
you only after they become vested and after all other terms and conditions in
this Agreement have been satisfied.

 

You may make a gift of Restricted Shares to your spouse, children or
grandchildren or to a trust established by you for the benefit of yourself or
your spouse, children or grandchildren. However, a transferee of Restricted
Shares must agree in writing on a form prescribed by Schwab to

 

3



--------------------------------------------------------------------------------

   be bound by all provisions of this Agreement as a condition for the transfer
prior to the Restricted Shares becoming vested. Committee Discretion    In its
sole discretion, Schwab’s Compensation Committee (or its delegate) (the
“Compensation Committee”) may lift the transfer restrictions or accelerate the
vesting of Restricted Shares at any time. Delivery of Shares After Death    In
the event of your death prior to the date your service terminates, your shares
will be delivered to your beneficiary or beneficiaries. You may designate one or
more beneficiaries by filing a beneficiary designation form. You may change your
beneficiary designation by filing a new form with Schwab at any time prior to
your death. If you do not designate a beneficiary or if your designated
beneficiary predeceases you, then your shares will be delivered to your estate.
The Compensation Committee, in its sole discretion, will determine the form and
time of the distribution of shares to your estate. Restrictions on Resale    You
agree not to sell any shares at a time when applicable laws, Schwab’s policies
or an agreement between Schwab and its underwriters prohibit a sale. This
restriction will apply as long as your service continues and for such period of
time after the termination of your service as Schwab may specify. Withholding
Taxes    The Restricted Shares will not be released to you unless you have made
acceptable arrangements to pay any applicable withholding of income and
employment taxes that may be due as a result of this award or the vesting of the
shares. With Schwab’s consent, these arrangements may include without limitation
withholding shares of Schwab stock that otherwise would be issued to you when
they vest. In its sole discretion, Schwab may withhold the minimum number of
whole shares of Schwab stock, valued at the fair market value on the vesting
date, required to satisfy such applicable withholding taxes. Any residual amount
of applicable withholding taxes, i.e., amounts of less than the fair market
value of a share, may be deducted from your pay. Stockholder Rights    As a
holder of Restricted Shares, you have the same voting, dividend and other rights
as Schwab’s stockholders. Dividends paid in cash shall not be eligible for The

 

4



--------------------------------------------------------------------------------

   Dividend Reinvestment & Stock Purchase Plan. Contribution of Par Value    On
your behalf Schwab will contribute to its capital an amount equal to the par
value of the Restricted Shares issued to you. No Right to Remain Employee   
Nothing in this Agreement will be construed as giving you the right to be
retained as an employee, contingent worker or director of Schwab and its
subsidiaries for any specific duration or at all. Limitation on Payments    If a
payment from the Plan would constitute an excess parachute payment under 280G of
the Code or if there have been certain securities law violations, then your
award may be reduced or forfeited and you may be required to disgorge any profit
that you have realized from your award.    If a disqualified individual receives
a payment or transfer under the Plan that would constitute an excess parachute
payment under 280G of the Code, such payment will be reduced, as described
below. Generally, someone is a “disqualified individual” if he or she is (a) an
officer of Schwab, (b) a member of the group consisting of the highest paid 1%
of the employees of Schwab or, if less, the highest paid 250 employees of
Schwab, or (c) a 1% stockholder of Schwab. For purposes of the section on
“Limitation on Payments,” the term “Schwab” will include affiliated corporations
to the extent determined by the Auditors in accordance with section 280G(d)(5)
of the Code.    In the event that the independent auditors most recently
selected by the Schwab Board of Directors (the “Auditors”) determine that any
payment or transfer in the nature of compensation to or for your benefit,
whether paid or payable (or transferred or transferable) pursuant to the terms
of the Plan or otherwise (a “Payment”), would be nondeductible for federal
income tax purposes because of the provisions concerning “excess parachute
payments” in section 280G of the Code, then the aggregate present value of all
Payments will be reduced (but not below zero) to the Reduced Amount; provided,
however, that the Compensation Committee may specify in writing that the award
will not be so reduced and will not be subject to reduction under this section.

 

5



--------------------------------------------------------------------------------

 

For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.

 

If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation and of the Reduced Amount. You may
then elect, in your discretion, which and how much of the Payments will be
eliminated or reduced (as long as after such election, the aggregate present
value of the Payments equals the Reduced Amount). You will advise Schwab in
writing of your election within 10 days of receipt of the notice. If you do not
make such an election within the 10-day period, then Schwab may elect which and
how much of the Payments will be eliminated or reduced (as long as after such
election the aggregate present value of the Payments equals the Reduced Amount).
Schwab will notify you promptly of its election. Present value will be
determined in accordance with section 280G(d)(4) of the Code. The Auditors’
determinations will be binding upon you and Schwab and will be made within 60
days of the date when a Payment becomes payable or transferable.

 

As promptly as practicable following these determination and elections, Schwab
will pay or transfer to or for your benefit such amounts as are then due to you
under the Plan, and will promptly pay or transfer to or for your benefit in the
future such amounts as become due to you under the Plan.

 

As a result of uncertainty in the application of section 280G of the Code at the
time of an initial determination by the Auditors, it is possible that Payments
will have been made by Schwab which should not have been made (an “Overpayment”)
or that additional Payments which will not have been made by Schwab could have
been made (an “Underpayment”), consistent in each case with the calculation of
the Reduced Amount. In the event that the Auditors, based upon the assertion of
a deficiency by the Internal Revenue Service against you or Schwab which the
Auditors believe has a high probability of success, determine that an
Overpayment has been made, such

 

6



--------------------------------------------------------------------------------

   Overpayment will be treated for all purposes as a loan to you which you will
repay to Schwab on demand, together with interest at the applicable federal rate
provided in section 7872(f)(2) of the Code. However, no amount will be payable
by you to Schwab if and to the extent that such payment would not reduce the
amount which is subject to taxation under section 4999 of the Code. In the event
that the Auditors determine that an Underpayment has occurred, such Underpayment
will promptly be paid or transferred by Schwab to or for your benefit, together
with interest at the applicable federal rate provided in section 7872(f)(2) of
the Code. Claims Procedure    You may file a claim for benefits under the Plan
by following the procedures prescribed by Schwab. If your claim is denied,
generally you will receive written or electronic notification of the denial
within 90 days of the date on which you filed the claim. If special
circumstances require more time to make a decision about your claim, you will
receive notification of when you may expect a decision. You may appeal the
denial by submitting to the Plan Administrator a written request for review
within 30 days of receiving notification of the denial. Your request should
include all facts upon which your appeal is based. Generally, the Plan
Administrator will provide you with written or electronic notification of its
decision within 90 days after receiving the review request. If special
circumstances require more time to make a decision about your request, you will
receive notification of when you may expect a decision. Plan Administration   
The Plan Administrator has discretionary authority to make all determinations
related to this award and to construe the terms of the Plan, the Notice of
Restricted Stock Award and this Agreement. The Plan Administrator’s
determinations are conclusive and binding on all persons. Adjustments    In the
event of a stock split, a stock dividend or a similar change in Schwab stock,
the number of Restricted Shares that remain subject to forfeiture will be
adjusted accordingly. Severability    In the event that any provision of this
Agreement is held invalid or unenforceable, the provision will be severable
from, and such invalidity or unenforceability will not be construed to have any
effect on, the remaining provisions

 

7



--------------------------------------------------------------------------------

   of this Agreement. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware (without regard to their
choice-of-law provisions), as such laws are applied to contracts entered into
and performed in Delaware. The Plan and Other Agreements    The text of the Plan
is incorporated in this Agreement by reference. This Agreement, the Notice of
Restricted Stock Award and the Plan constitute the entire understanding between
you and Schwab regarding this award. Any prior agreements, commitments or
negotiations concerning this award are superseded. This Agreement may be amended
only by another written agreement, signed by both parties and approved by the
Compensation Committee. If there is any inconsistency or conflict between any
provision of this Agreement and the Plan, the terms of the Plan will control.

 

8